DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 JUL 2021 has been entered.
 
Response to Amendment
The amendment filed 22 JUL 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections previously set forth in the Final Office Action mailed 28 APR 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the limitation “that user verification has already been performed” in claim 1, line 23; and claim 15, lines 24-25. The limitation is important to the invention, but it is unclear how the user verification has been performed and it is also unclear what kind of relation it has with respect to the verification method identifier.
Claims 1 and 15 recite the limitation "an account number" in claim 1, line 7; and claim 15, line 9.  It is unclear whether .
Claim 10 recites the limitation "the phone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the 
Under the Step 1, Claims 1-14 and 16-20 are drawn to a method which is within the four statutory categories (i.e., a process). Claim 15 is drawn to a system which is within the four statutory categories (i.e. a machine). 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 15:

Under the Step 2A Prong One, the limitations of receiving a verification message comprising the account number and an indication that the first [computing] device, [a smartphone] operated by the user, is within short range [communication] with a payment device associated with the user, determining proximity between the first [computing] device and the payment device within short range [communication], setting a verification 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – server system, computing device, smartphone, payment device, payment terminal, POS terminal, processor, memory, and non-transitory computer readable medium. The server system, computing device, smartphone, payment device, payment terminal, POS terminal, processor, memory, and non-transitory computer readable medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no 
Under the Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more 
With respect to claims 2-14 and 16-20:
Dependent claims 2-14 and 16-20 include additional limitations, for example, further setting the verification status to indicate a non-verified status, contactless payment terminal, sending a message, Short Message Service (SMS) messages, Bluetooth communication, issuer host system, and acquirer host computer, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)), Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-14 and 16-20 are nonetheless rejected 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco et al. (US 2014/0129441 A1; already of record in IDS; hereinafter Blanco) in view of EMVCO LLC (“EMV Integrated Circuit Card Specifications for Payment Systems”, Book 3, Application specification, Version 4.3” (Nov 2011); already of record in IDS; hereinafter EMVCO), and in further view of Goldthwaite et al. (US 2012/0072350 A1; hereinafter Goldthwaite) and Parento et al. (US 20130166402 A1; hereinafter Parento).
With respect to claims 1 and 15:
Blanco teaches A method of authorizing a payment transaction, the method comprising:... (Blanco: Abstract, lines 1 & 9-13)
A server system comprising a processor and a non- transitory computer readable medium, the non-transitory computer readable medium comprising code, executable by the processor to cause the server system to:... (See at least Blanco: paragraph(s) [0032], [0038], [0048]-[0049] & [0058])
setting, ..., a verification status associated with the user in a memory of the server system, based on determining that the first computing device is proximate to and within the short range communication of the payment device; (By disclosing, the cardholder is required to register using the cardholder’s mobile device 112, and the “Authorize My Transaction” application provides both post-authorization and pre-authorization functionality. Also, the pre-authorization information is stored in a “pre-authorization” database of the issuer FI. Furthermore, the payment device 116 may be a credit card or debit card or pre-paid card having a magnetic stripe, or may be a proximity payment card or proximity device that contains an RFID chip and antenna for transmitting financial data to a proximity reader (not shown) associated with the merchant device 114. See at least Blanco: paragraph(s) [0034], [0045], [0021] & [0025]; Fig. 7, element 716)
receiving, at the server system, an authorization request comprising the account number to authorize the payment transaction, the authorization request being received from a payment terminal after the payment terminal detects the payment device, and receives the account number and a verification method identifier from the payment device, the authorization request including [a cardholder verification method (CVM) field] indicating that user verification has already been performed, wherein the payment terminal is a POS terminal; (By disclosing, the merchant device 114 receives financial data such and financial account information and initiates the purchase transaction by transmitting a purchase transaction authorization requests to the acquirer FI computer 102. In addition, the payment application program 302 stores a plurality of consumer or user financial account information such as payment card account numbers and associated data, and the payment device 116 such as proximity payment card transmits financial data to a proximity payment reader associated with the merchant device. The payment application program 302 is configured to store a plurality of consumer or user financial account information (such as one or more payment card account numbers (user identifier) and associated data that correspond to, for example, credit card accounts, debit card accounts, pre-paid card accounts and the like), and is configured to provide the functionality (verification method identifier) required for the mobile device to be used as a contactless transaction device. Block 304 represents a payment account selector application that permits a consumer to choose, for example, a particular payment card account from a plurality of payment card accounts available from the electronic wallet for use in any particular 
responsive to receipt of the authorization request, identifying, at the server system, the verification status associated with the user based on the identifier; and (By disclosing, on receiving the authorization request, the issuer financial institution that issued the customer’s payment card checks if all is in order. See at least Blanco: paragraph(s) [0003])
determining, at the server system, whether to authorize the payment transaction at least partly on the identified verification status. (By disclosing, if all is in order, the issuer FI transmits a favorable authorization response to the POS terminal. See at least Blanco: paragraph(s) [0003] & [0034])
However, Blanco does not teach ...receiving, at a server system, from a first computing device comprising a memory storing an account number of an account held by a user, the first computing device operated by the user and being a smartphone, a verification message comprising the account number, and an indication that the first computing device is  by the server system, that the first computing device is within the short range communication of the payment device associated with the user, ...a cardholder verification method (CVM) field, and ...setting, by the server system, a verification status associated with the user in a memory of the server system, based on determining that the first computing device is proximate to and within the short range communication of the payment device.
Goldthwaite, directed to system and method for mobile payment transactions and thus in the same field of endeavor, teaches
...receiving, at a server system, from a first computing device comprising a memory storing an account number of an account held by a user, the first computing device operated by the user and being [a smartphone], a verification message comprising the account number, and an indication that the first computing device is within short range communication with a payment device comprising an account number associated with the user, the payment device being in the form of a card and the indication produced in response to a signal received by the first computing device from the payment device, which is proximate to the first computing device; (By disclosing, the merchant activates a mobile payment application on the mobile device 110 and positions the contactless smart card in close proximity to the mobile device (smartphone).. The mobile phone 110 encrypts the transaction information and sends a message to the authentication server 107 over the wireless GSM network 90. In addition, the communication device may include identification information for a plurality of payment cards issued by a plurality of financial institutions. The identification information of the payment card may include at least one of payment card number, payment card expiration date, cardholder's name, cardholder's contact information, cardholder's account information, issuer financial institution identification, issuer financial institution contact information, and security information for the authentication of the cardholder. Furthermore, the system provides a POS system for mobile merchants (i.e. taxi cab drivers and fast food vendors) and allows them to accept contactless smart cards as a form of payment. See at least Goldthwaite: paragraph(s) [0038]-[0041], [0017] & [0015]; Figs. 3-7)
responsive to receiving the verification message and based on the indication, determining, by the server system, that the first computing device is within the short range communication of the payment device associated with the user; (As stated above and by further disclosing, the authentication server 107 sends an SMS message to the customer's mobile phone 110 through an SMS carrier 109 (120). The customer 102 receives the SMS message asking her to authorize the purchase and choose a payment card (122). The customer 102 authorizes the purchase, positions the contactless smart card in proximity to her mobile phone 110, and enters a security code (if required) to pay and authenticate her purchase (124). See at least Goldthwaite: paragraph(s) [0038]-[0041] & [0017]; Figs. 3-7)
setting, by the server system, a verification status associated with the user in a memory of the server system, based on determining that the first computing device is proximate to and within the short range communication of the payment device; (As stated above and by further disclosing, the authentication server 107 validates the transaction information from the mobile device, decrypts the transaction information and routes the transaction information to the payment server 106 over communication network 80. In addition, the customer 102 positions the contactless smart card in close proximity to the mobile phone 110 that is equipped with a contactless smart card 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for authorizing sensitive purchase transaction teachings of Blanco to incorporate the system and method for mobile payment transactions teachings of Goldthwaite for the benefit of a mobile device that is equipped with a contactless smart card reader/writer for conducting financial transactions with a contactless smart card. (See at least Goldthwaite: paragraph(s) [0002])	
EMVCO, directed to integrated circuit card for payment systems and thus in the same field of endeavor, teaches 
...a cardholder verification method (CVM) field. (By disclosing, the terminal uses the cardholder verification related data to determine whether one of the issuer-specified cardholder verification methods (CVMs) shall be executed. See at least EMVCO: page 100, Section 10.5, lines 8-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the of Blanco and Goldthwaite to incorporate the integrated circuit card teachings of EMVCO for the benefit of facilitating to effect a payment system transaction in an 
Parento, directed to methods and systems for providing a payment account with adaptive interchange and thus in the same field of endeavor, teaches
the first computing device operated by the user and being a smartphone (By disclosing, the user/cardholder then brings the contactless IC card into proximity with the mobile device 102 to permit loading of the personalization information via RF communication from the IC card to the mobile device 102. In addition, the consumer also has a mobile device (in the example, a smart phone with an NFC capability). The consumer wishes to be able to conduct payment transactions using the smart phone. See at least Parento: paragraph(s) [0075] & [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Blanco, Goldthwaite, EMVCO to incorporate the methods and systems for providing a payment account with adaptive interchange teachings of Parento for the benefit of a smart phone. (See at least Parento: paragraph(s) [0032]-[0033])
With respect to claim 2:
	Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above.
 wherein the response message is an EMV-compliant message and the CVM field is a card transaction qualifiers (CTQ) field. (By disclosing, the VERIFY Command qualifier (CTQ) is defined in combination with the CVM rules. See at least EMVCO: page 68, Table 23)
With respect to claim 3:
	Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above. 
Blanco further teaches further comprising: 
setting the verification status to indicate a non-verified status in response to one or more predetermined conditions being satisfied. (By disclosing, the fraud-detection program are “self-learning” and teaches themselves which behaviors and situations are normal or not, predetermining the conditions. See at least Blanco: paragraph(s) [0008])
With respect to claim 4:
	Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 3, as stated above, and Blanco further teaches wherein the one or more predetermined conditions comprises one or more of: a predetermined time period having elapsed; a predetermined number of transaction requests having been received; and a predefined transaction total being reached. (By disclosing, the transaction alert information is related to a monetary amount of a 
With respect to claim 5:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above. 
Blanco further teaches wherein the payment transaction comprises a contactless payment transaction, the payment terminal comprises a contactless payment terminal and the payment device comprises a contactless payment device. (By disclosing, “PayPass” is for interoperability of contactless payment cards and proximity readers for contactless transactions. See at least Blanco: paragraph(s) [0005])
With respect to claim 6:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 5, as stated above.
Blanco further teaches ...wherein the signal is an NFC signal. (By disclosing, other types of wireless protocols for the wireless exchange of information have been established, such as Near-Field Communication (NFC), for payment applications. See at least Blanco: paragraph(s) [0005] & [0030])
With respect to claim 7:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above, and Blanco further teaches ...wherein the payment transaction does not comprise a verification process to verify the user. (Blanco: paragraph(s) [0059]-[0060])
With respect to claim 8:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above, and Blanco further teaches further comprising sending a message indicating whether the payment transaction is authorized to the payment terminal in response to said determination. (By disclosing, the issuer FI transmits a favorable authorization response to the POS terminal. See at least Blanco: paragraph(s) [0003])
With respect to claim 9:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above, and Blanco further teaches wherein the determination is performed partly on the basis of a comparison of a value of the payment transaction with a predetermined threshold value. (By disclosing, the issuing FI ensures that a minimum threshold amount of the purchase transaction data matches the pre-authorization data. See at least Blanco: paragraph(s) [0045])
With respect to claim 10:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above.
Parento, in the same field of endeavor, further teaches 
wherein the phone is a smartphone. (By disclosing, the consumer also has a mobile device (in the example, a smart phone with an NFC capability). The consumer wishes to be able to conduct payment transactions using the smart phone. See at least Parento: paragraph(s) [0032])
With respect to claim 11:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above.
Goldthwaite, in the same field of endeavor, further teaches 
wherein the short range communication is a Bluetooth communication. (By disclosing, these wireless networks include Bluetooth, 3G, GPRS, 2.5G, Infrared, 802.11a and 802.11b. See at least Goldthwaite: paragraph(s) [0042])
With respect to claim 12:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 11, as stated above, and Blanco further teaches wherein the verification message is a Short Message Service (SMS) message. (By disclosing, the issuing FI transmits an SMS message to the cardholder’s mobile device, and the SMS message can be transmitted and received. See at least Blanco: paragraph(s) [0044]-[0045] & [0047])
With respect to claim 13:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above, and Blanco further teaches wherein the verification message comprises verification information from a software application held on the first computing device. (By disclosing, the cardholder uses the “Authorize My Transaction” application on the mobile device to enter information into a “pre-authorization” menu. See at least Blanco: paragraph(s) [0045])
With respect to claim 14:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above.
Blanco further teaches wherein the server system comprises an issuer host. (By disclosing, this pre-authorization procedure may be conducted directly from the cardholder's mobile device and may be stored in a storage device associated with an electronic anti-fraud system of the issuer FI. Blanco: paragraph(s) [0021])
With respect to claim 16:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above. 
Blanco further teaches wherein the server system is an issuer host system. (By disclosing, the transaction-handling system 100 includes an acquirer financial institution (FI) 102, a payment system 104, an issuer FI 106 and an authorization server computer 110. Blanco: paragraph(s) [0022])
With respect to claim 17:
the method of claim 16, as stated above. 
Blanco further teaches wherein the verification status is valid for only a predetermined number of transactions to be authorized by the issuer host system without user verification by the payment terminal. (By disclosing, the transaction alert information is related to a monetary amount of a potentially fraudulent transaction, a predetermined number of tries, and a predetermined time threshold. See at least Blanco: paragraph(s) [0036], [0040] & [0045])
With respect to claim 18:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above. 
Blanco further teaches wherein the verification status is valid for only a predetermined amount of time. (By disclosing, the transaction alert information is related to a monetary amount of a potentially fraudulent transaction, a predetermined number of tries, and a predetermined time threshold. See at least Blanco: paragraph(s) [0036], [0040] & [0045])
With respect to claim 19:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above. 
Blanco further teaches wherein the authorization request is received through an acquirer host computer. (By disclosing, the 
With respect to claim 20:
Blanco, Goldthwaite, EMVCO, and Parento teach the method of claim 1, as stated above.
Blanco teaches wherein the signal is an RF signal. (By disclosing, a suitable antenna is also embedded in the card body and is connected to the RFID IC (or chip) to allow the chip to receive and transmit data by RF communication via the antenna. See at least Blanco: paragraph(s) [0004])

Response to Arguments
In response to applicant’s argument with respect to the 101 rejections that “the Examiner infers that the claims are directed to a "fundamental economic activity",.. Because user verification has already been performed, the payment terminal need not prompt the user for authentication, thereby improving the speed of the transaction relative to a situation where the user is authenticated by the payment terminal,” it is noted that the Final Office Action uses the Grouping of Abstract Ideas: Certain Methods Of Organizing Human Activity such as commercial 
In response to applicant’s argument that there is no disclosure of a "payment device" and a "first computing device" that are both operated by a user, it is noted that Goldthwaite teaches that the customer uses the contactless smart card 102 and the mobile phone 110, as shown in Fig. 7. It is also noted that the claims do not recite that a payment device and a first computing device that are separate from a payment terminal. (See 
In response to applicant’s argument that there is no setting of a verification status based upon determining that the first computing device is proximate to and within short range communication of a payment device, it is noted that Goldthwaite teaches that the customer 102 positions the contactless smart card in close proximity to the mobile phone 110 that is equipped with a contactless smart card reader/writer as shown in Fig. 7. (See at least Goldthwaite: paragraph(s) [0039]-[0041]; Figs. 3-7)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghosh et al. (US20050156026A1) teaches EMV transactions in mobile terminals, including chip card, POS, and NFC.
Phillips (US8336785B2) teaches removably securing small contactless payment card to electronic device, including that the antenna 506 also allows the RFID chip to transmit payment card account information and other information to the POS terminals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685         

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685